DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-11 and 13-21 are allowed. The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “... the active layer includes a channel region overlapping the gate electrode and a drain region and a source region on respective sides of the channel region, wherein the gate electrode includes a plurality of protrusions extend toward an outside of the channel region and a plurality of trenches toward an inside of the gate electrode from an outer side surface of the gate electrode, wherein the plurality of trenches and the plurality of protrusions are disposed alternatively to each other, and wherein portions of the active layer are exposed at the plurality of trenches...” in combination with the remaining limitations. Claims 2-10 are dependent upon claim 1 and are therefore allowable.



Regarding claim 21, the prior art fails to anticipate or render obvious the claimed invention including “…the active layer includes at least one bent portion, wherein the gate electrode and the signal line are integrated with each other, and wherein a length of a straight line connecting the drain region and the source region by a shortest distance is greater than a width of the signal line, the width of the signal line being parallel to the straight line…” in combination with the remaining limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899